246 F.2d 702
101 U.S.App.D.C. 15
WM, H. WISE COMPANY, Inc., a corporation, et al., Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 13647.
United States Court of Appeals District of Columbia Circuit.
Argued June 3, 1957.Decided June 6, 1957.

Mr. Thomas B. Scott, Washington, D.C., with whom Mr. Lawrence J. Simmons, Washington, D.C., was on the brief, for petitioners.
Mr. James E. Corkey, Atty., Federal Trade Commission, with whom Mr. Robert B. Dawkins, Asst. Gen. Counsel, Federal Trade Commission, was on the brief, for respondent.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and BASTIAN, Circuit Judges.
[101 U.S.App.D.C. 16] PER CURIAM.


1
The Federal Trade Commission's order directs the petitioners to cease and desist from '1. Using fictitiously any trade or corporate name in collecting past-due accounts; 2. Implying that such fictitious collection agency is an independent organization engaged in the business of collecting past-due accounts.'  We find no error.


2
Affirmed.